DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
This Office action is in response to Applicants' filing, on 19 July 2021, of a Request for Reconsideration after Non-Final Rejection.
Claims 2-17, 19-25 and 27-29 are pending ("Pending Claims").
Claims 2-17, 19-25 and 27-29 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Amendments to claims 2-17, and 19-25 have been entered and have been carefully considered. Claims 1, 18, and 26 have been cancelled. Claims 27-29 have been added. Claims 2-17, 19-25 and 27-29 are pending and are considered below.

Claim Rejections - 35 USC § 101
Applicant argues that with regards to the rejection of claims 1-26 under 35 USC 101 as being directed to an abstract idea without significantly more, independent claim 1 has been cancelled and replaced with independent claim 27. Claim 27 recites a method performed to expedite cross-device interactions by a server system in which a first device may change an attribute of a user profile, and, in response to receiving a request to access an interface (of offers) from a second device, uses the changed attribute in the user profile to select and transmit offers for the interface to be displayed on the second device. The idea recited in the claim as a whole does not fall into any of the groupings of the abstract ideas listed in the 2019 PEG. The 2019 PEG only specifies three groupings of abstract ideas as described 

Applicant’s independent claims 27 and 29 have been added, and the arguments with respect to the independent claims are persuasive. The rejection of the claims under 35 USC §101 has been withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Chavez (USPTO Registration No. 68318) conducted on Nov. 23, 2021.
The application has been amended as follows: 
Amend claim 2 as follows:
(Amended)  The method of claim 27, 
wherein the hash key value is a first hash key value, wherein the cache server comprises 1) a  first hash table that associates the first hash key value with the address at which the offer is accessed and 2) a second hash table that associates a second hash key value with the address at which the offer is accessed, 
	wherein the second hash key value is different from the first hash key value, and
	wherein the second hash key value is based on a different attribute of the user profile from the changed attribute.
Amend claim 3 as follows:
(Amended)  The method of claim 27, wherein the offer is a first offer, wherein the method further comprises:
updating a first copy of a second offer stored in persistent storage of the offers datastore, the persistent storage being a different type of memory from the random access memory;
after updating the first copy, accessing a second copy of the second offer stored in the cache server to service a request from a third client computing device among the plurality of related client computing devices; and
after servicing the request from the third client computing device, updating the second copy stored in the cache server to match the first copy, such that inconsistent data relative to the update is used to service the request from the third client computing device.
Amend claim 11 as follows:
(Amended)  The method of claim 10, wherein determining that the second client computing device is one of the plurality of related client computing devices comprises 
receiving, over the network and during the second session, an identifier of the user profile that distinguishes the user profile from other user profiles in the user datastore
Amend claim 27 as follows:
(Amended)  A method performed by a programmed processor of a server system to expedite cross-device interactions, the method comprising:
storing a user profile in a user datastore that stores a plurality of user profiles, each for a different user, the user profile having attributes associated with a user of a plurality of related client computing devices;
receiving, over a computer network and from a first client computing device of the plurality of related client computing devices, a request to change an attribute of the user profile;
in response to receiving the request, changing the attribute in the user profile stored in the user datastore, the changed attribute identifying an offer that is stored in an offers datastore that stores a plurality of offers, the offer is also stored in a cache server that maintains a cache of offers in random access memory, the cache of offers are a subset of offers stored in the offers datastore, 
wherein the cached offers in the cache server are associated with respective hash key values by the cache server that are associated with respective addresses at which the respective offers can be accessed in the random access memory, and each of the hash key values is based on one or more respective attributes of the respective offer;
receiving, over the network, after the request and from a second client computing device, a request to access a customized interface for display on the second client computing device;
determining that the second client computing device is one of the plurality of related client computing devices;
in response to determining that the second client computing device is one of the plurality of related client computing devices: 
accessing the changed attribute in the user profile;
	determining a hash key value based on the changed attribute;
	accessing the offer in the cache of offers at an address in the random access memory based on the determined hash key value;
	using the accessed offer to select one or more offers among the plurality of offers, wherein the selected one or more offers includes at least the offer accessed from the cache server; and 
	transmitting, over the network, the selected one or more offers to the second client computing device for the customized interface to be displayed on the second client computing device, wherein the selecting of offers for display in the customized interface is based upon a bounding area containing geolocations of offers previously redeemed and on distances between the user and a location of a merchant associated with at least one of the plurality of offers.
Amend claim 29 as follows:
(Amended)  A non-transitory machine readable medium storing instructions that when executed by one or more processors by a server system to:
store a user profile in a user datastore that stores a plurality of user profiles, each for a different user, the user profile having attributes associated with a user of a plurality of related client computing devices;
receive, over a computer network and from a first client computing device of the plurality of related client computing devices, a request to change an attribute of the user profile;
in response to receiving the request, change the attribute in the user profile stored in the user datastore, the changed attribute identifying an offer that is stored in an offers datastore that stores a plurality of offers, the offer is also stored in a cache server that maintains a cache of offers in random access memory, the cache of offers are a subset of offers stored in the offers datastore, 
wherein the cached offers in the cache server are associated with respective hash key values by the cache server that are associated with respective addresses at which the respective offers can be accessed in the random access memory, and each of the hash key values is based on one or more respective attributes of the respective offer;
receive, over the network, after the request and from a second client computing device, a request to access a customized interface for display on the second client computing device;
determine that the second client computing device is one of the plurality of related client computing devices;
in response to determining that the second client computing device is one of the plurality of related client computing devices: 
access the changed attribute in the user profile;
	determine a hash key value based on the changed attribute;
	access the offer in the cache of offers at an address in the random access memory based on the determined hash key value;
	use the accessed offer to select one or more offers among the plurality of offers, wherein the selected one or more offers includes at least the offer accessed from the cache server; and
	transmit, over the network, the selected one or more offers to the second client computing device for the interface to be displayed on the second client computing device, wherein the selecting of offers for display in the customized interface is based upon a bounding area containing geolocations of offers previously redeemed and on distances between the user and a location of a merchant associated with at least one of the plurality of offers.



Allowable Subject Matter
Claims 2-17, 19-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC 101
In reference to independent claims 27, and 29 the claims are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. Further, under Step 2A of the analysis, the claims recite steps for expediting cross-device interactions by storing a user profile in a user datastore, receiving a request to change an attribute of the user profile from a first client computing device, changing the attribute in the user profile stored in the datastore in response to receiving the request, receiving a request to access a customized interface for display on the second client computing device after the request and from a second client computing device, determining that the second client computing device is one of a plurality of related client computing devices, and accessing the changed attribute in the user profile in response to the determining, which are marketing or sales activities or behavior and thus are grouped as a mental process. The method of organizing human activity can be described as providing offers to users at a plurality of related computing devices.
However, the claims recite additional elements that integrate the judicial exception into a practical application. For instance, the offer is stored in a cache server that maintains a cache of offers in random access memory, the cache of offers are a subset of offers stored in the offers datastore; the cached offers in the cache server are associated with respective hash key values by the cache server that are associated with respective addresses at which the respective offers can be accessed in the random access memory, and each of the hash key values is based on one or more respective attributes of the respective offer; determining a hash key value based on the changed attribute; accessing the offer in the cache of offers at an address in the random access memory based on the determined hash key value; using the accessed offer to select one or more offers among the plurality of offers, wherein the selected one or more offers includes at least the offer accessed from the cache server; and wherein the selecting of offers for display in the customized interface is based upon a bounding area containing geolocations of offers previously redeemed and on distances between the user and a location of a merchant associated with at least one of the plurality of offers, which applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). The claims are eligible under 35 USC 101 because they do not recite a judicial exception.

35 USC 102/103
In reference to independent claims 27, and 29, the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of:
receiving, over a computer network and from a first client computing device of the plurality of related client computing devices, a request to change an attribute of the user profile;
in response to receiving the request, changing the attribute in the user profile stored in the user datastore, the changed attribute identifying an offer that is stored in an offers datastore that stores a plurality of offers, the offer is also stored in a cache server that maintains a cache of offers in random access memory, the cache of offers are a subset of offers stored in the offers datastore, 
wherein the cached offers in the cache server are associated with respective hash key values by the cache server that are associated with respective addresses at which the respective offers can be accessed in the random access memory, and each of the hash key values is based on one or more respective attributes of the respective offer; 
in response to determining that the second client computing device is one of the plurality of related client computing devices: 
accessing the changed attribute in the user profile;
determining a hash key value based on the changed attribute;
accessing the offer in the cache of offers at an address in the random access memory based on the determined hash key value;
using the accessed offer to select one or more offers among the plurality of offers, wherein the selected one or more offers includes at least the offer accessed from the cache server; and 
transmitting, over the network, the selected one or more offers to the second client computing device for the customized interface to be displayed on the second client computing device, wherein the selecting of offers for display in the customized interface is based upon a bounding area containing geolocations of offers previously redeemed and on distances between the user and a location of a merchant associated with at least one of the plurality of offers.

These uniquely distinct features render the claims allowable.  Dependent claims 2-17, 19-25 and 28 are also allowable based on a rationale similar to the independent claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/AZAM A ANSARI/Primary Examiner, Art Unit 3682